Title: To Alexander Hamilton from John Wheelock, 27 August 1790
From: Wheelock, John
To: Hamilton, Alexander


Dartmouth College [Hanover, New Hampshire]August 27th. 1790
Sir!

The Trustees of this literary Institution have desired me to express their congratulations at the prosperous state of our national finances under your wise direction. They have desired me to communicate the high sense, which they retain of your talents, and political knowledge.
Influenced by an exalted Opinion of your merit, they make a tender of the highest Honours, that any University can confer. They beg, Sir, your acceptance of the Degree of Doctor of the Laws of Nature and Nations. It is a testimony unequal to their respect; but it is the best within their power to give. The Diploma will be completed, and forwarded to you by some safe conveyance, so soon as may be convenient.
I have the honour to be, in behalf of the Board of Trustees,   Sir!   Your most obedient, & very humble servant,
John Wheelock
The honourable Alexander Hamilton Esq: L.L.D.&c. &c.

